         5:18-bk-71902 Doc#: 57 Filed: 02/11/19 Entered: 02/11/19 08:50:12 Page 1 of 1
Form ncont341
                                UNITED STATES BANKRUPTCY COURT

                                         Western District of Arkansas


In Re:      Jason Michael Buschlen and Kyra Anne Buschlen
            Debtor
                                                                           Case No.: 5:18−bk−71902
                                                                           Chapter: 7
                                                                           Judge: Ben T Barry
                                                                           Trustee: Bianca Rucker


                           NOTICE OF CONTINUED MEETING OF CREDITORS


NOTICE IS HEREBY GIVEN that the 341(a) Meeting of Creditors is set to 3/18/19, 09:00 AM at the following
location:

U.S. Bankruptcy Courtroom (Room 416), 35 E. Mountain Street, 4th Floor, Room 416, Fayetteville, AR 72701

DEBTOR(S) FAILURE TO APPEAR AT THE TIME AND PLACE SET MAY RESULT IN DISMISSAL OF THE
CASE, WITHOUT FURTHER NOTICE OR HEARING BY THE COURT.


Dated: 2/11/19
                                                      Jean Rolfs, Clerk
